This suit was brought to annul an ordinance of the city council of the city of Waxahachie annexing to the city territory adjoining it upon its east, north, and west sides. The city had accepted the provisions of title 17 of the Revised Statutes.
The following map of the old town and the addition was exhibited: *Page 629 
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 630 
The city engineer testified substantially as follows: "The map shown me is a correct map of the lines of the old town, and of the annexed territory. I made the map. The red lines show the boundaries of the annexed territory, and the interior lines show the boundaries of the old town. The annexed territory is a half mile wide on the east side of the old town and a half mile wide on the north side. On the west side it is in irregular shape. The north and west sides are connected by a strip 370 feet wide. From the northeast corner of the old town to the northeast corner of the annexed territory is a distance of 1343 varas. The old town is about square, and the east and north annexed strips being a half mile wide, throws the northeast corner more than a half mile from any part of the old town."
There was evidence that about nineteen-twentieths of the territory added consisted of agricultural land occupied as rural homesteads by owners who were opposed to the annexation.
It was proved that the territory on the west side of the town that was annexed was occupied by a separate and distinct community from those who resided upon the part of the annexed territory that is situated on the north and east of the town, and that there were twenty voters residing on the west addition, of whom only two voted for or were in favor of the annexation. There were not more than seventy-five lawfully qualified voters residing in the annexed territory.
The voters indicated their consent to the addition of the territory by signing a paper reading as follows, and containing also a description of the territory, which is here omitted:
"The State of Texas, County of Ellis. — We the undersigned, inhabitants of the territory herein described adjoining the limits of the city of Waxahachie, State of Texas, and duly qualified to vote for members of the State Legislature, hereby cast our votes in favor of becoming a part of said city of Waxahachie, said above named territory being described as follows." [Here follows a description of the added territory.]
There were fifty-three signatures attached to the paper.
An affidavit of six persons was presented to the city council, to the effect that a majority of the qualified voters of the added territory, including the affiants, had voted in favor of annexing said territory to the city. Upon this evidence the city council acted and passed an ordinance declaring that said territory "be and the same is hereby received as a part of said city of Waxahachie."
It appears that the signatures to the paper were obtained on the same day that the ordinance was passed at a called session of the city council, and it is evident that the proceedings were intended to be kept secret from a number, if not all, of the it influential property holders who were known to be opposed to the movement, and upon whose relation this suit was brought. The cause was tried without a jury and a judgment *Page 631 
was rendered in favor of the city. For the plaintiff the following propositions were contended for in the court, below and are now urged here:
"1. That there was no election held and no voting had by and among the qualified electors residing in said territory upon the question of annexation. And that there was no notice given of any election, voting, or other mode of determining the question of annexation among and to said qualified electors before said ordinance was adopted.
"2. That more than nine-tenths of the territory attempted to be annexed by said ordinance was unoccupied and used exclusively for agricultural and grazing purposes.
"3. That the only town settlement upon said territory was along and near the eastern and along and near the northern boundary lines of said city, and that the attempted annexation of said agricultural and pasture lands was a clear abuse of power and not contemplated by law.
"4. That the territory attempted to be annexed was in excess of the legal limit; that by said ordinance it was attempted to annex territory lying more than a half mile from the city limits.
"5. That by one and the same act it was attempted to annex territory on the three sides of said city upon the petition of the electors constituting the city population living along and near the eastern and northern boundary lines of the city; and against the consent of nineteen-twentieths of the qualified electors residing in said territory on the west side of the city.
"6. That said attempted annexation was fraudulent and void, for that the petitions were secretly and hastily circulated, and the city council secretly and hastily convened and said ordinance adopted, without any notice whatever to relators and other qualified electors residing in said territory, who were thereby deprived of the right of being heard either as to the fixing of the boundaries or the policy of annexation.
"7. That the rural homesteads of relators, all married men and heads of families, occupying and using their said homesteads, were attempted to be annexed by said ordinance and included in the limits of said city without the knowledge and against the consent of relators."
The proceedings were had under article 503 of the Revised Statutes, which reads as follows:
"Whenever a majority of the inhabitants, qualified to vote for members of the Legislature, of any territory adjoining the limits of any city accepting the provisions of this title, to the extent of one-half mile in width, shall vote in favor of becoming a part of said city, any three of them may make affidavit to the fact, to be filed before the mayor, who shall certify the same to the city council of said city. The said city council may by ordinance receive them as part of said city; from thenceforth the territory as received shall be a part of said city, and the inhabitants thereof shall be entitled to all the rights and privileges of other *Page 632 
citizens, and bound by the acts and ordinances made in conformity thereto and passed in pursuance of this title."
The proposition that there "was no election held and no voting had" was fully considered by this court in the case of Graham v. The City of Greenville, 67 Tex. 62, and it was then announced that the voters are allowed to express their preferences on the subject by any method of voting which is satisfactory to themselves and to the city council, and that when it is shown by the proper affidavit that a majority have favored annexation the city council is authorized to receive the territory of their residences into the city limits.
This decision is binding upon us, and we entertain no doubt about its being a correct, construction of the statute as it now reads.
With regard to the extent and description of territory that may be embraced, the rule enforced with regard to original acts of incorporation will not be applied in proceedings to add additional territory to existing corporations. The Legislature having prescribed a certain limit to which the boundaries of a city may be extended, without expressing any qualifications, the right to so extend them results without regard to the use or character of the occupation of the annexed territory. The territory added upon the north and east sides of the town was just one-half mile wide, and an intention to comply with the statute in that respect is evident. In order to preserve a square form the boundaries on each of said sides were prolonged until they intersected each other, whereby it results that the extreme northeast corner of the annexed territory is somewhat over one-half mile from the original corporate limits.
We do not think that an excess of territory so existing should be held to vitiate the proceedings, but we think it comes fairly within the spirit of the law to hold that such excess may properly be added to the corporate limits in order to preserve the desired shape of the boundaries of the city, which may be in some respects useful and material. As the statute under which the proceedings were conducted makes no descrimination with regard to the former extent of new territory that may be added to a city, other than a limitation upon its width, we do not feel authorized to do so. If there may exist in any case good reasons why any other limitation of the area of adjacent territory than the one with regard to its width should be prescribed, such reasons must be addressed to the Legislature and not to the courts. In this case, while the annexed territory lies on different sides of the original town it comprises but one body of land. The attempt to annex detached areas would present a different question.
The fact that territory adjacent to a city, which may otherwise be properly brought within the corporate limits, is occupied as a rural homestead does not in any respect affect or modify the authority of the Legislature to provide for its inclusion. What effect such inclusion *Page 633 
will have upon the homestead right is a different question — one depending upon other facts and properly determinable when the cases arise.
We are not able to attach importance to the objection that advantage was taken of those who were interested in and opposed to the annexation by the secrecy of the proceedings. It is not contended that in fact a majority of those lawfully qualified to vote on the question did not vote in favor of the annexation. The substance and forms of the law were observed. If those who were interested and not notified had voted against the measure the result would not have been changed. It is true that importance may very well be attached to the fact of notice and the manner of conducting and returning such elections, as well as to the situation and limit of the territory proposed to be annexed in other respects besides its width; but, as we have before suggested, these are all questions that should be addressed to the Legislature.
We find no error in the proceedings, and the judgment is affirmed.
Affirmed.
Delivered October 13, 1891.